Title: From George Washington to Major General Philip Schuyler, 16 November 1775
From: Washington, George
To: Schuyler, Philip



Dear Sir.
Cambridge 16th Novr 1775.

My last to you was the 5th Inst. I have since received your most agreeable Favour and its Inclosures of the 7th—The Surrender of St John’s is a pleasing Presage of the Reduction of Quebec in effecting which I hope Colonel Arnold will cooperate, the last Account from him is dated 13th October at the 2d portage from Kennebec to the dead River, from whence he had dispatched an Express to you and expected your Answer at Chandiere Pond, where he hoped to be in eight or ten Days, by your not mentioning to have heard from him I apprehend the Express has been intercepted.
I am in very great want of Powder Lead Mortars, Cannon indeed of most Sorts of Military Stores, for want of them we realy

cannot carry on any spirited operation, I will therefore be much obliged to you to send me all that can be spared from your Quarter—Mr Henry Knox, an experienced Engineer will set out for your place & inform you of those articles that are most immediately necessary, but as this Gentleman goes first to New York you will please to get in Readiness for Transportation such Guns, Mortars, and Ammunition as you can and Mr Knox will on his Arrival send them forward.
There is Nothing of Consequence to acquaint you of from this Quarter, except the arrival of a Train of artillery & part of five Regiments from Ireland to reinforce the Ministerial Army at Boston. I am with great Regard & Esteem Dear Sir Your most assured H. S[ervan]t

Go: Washington

